Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-16, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to sufficiently describe and/or suggest a device for use with a vehicle, the device comprising: a cabinet having a plurality of sidewalls, the plurality of sidewalls defining at least a portion of an interior region of the cabinet; a display screen coupled to a portion of the cabinet, at least one side of the display screen positioned to face outwardly away from the interior region, the at least one side of the display screen having indicia that is visible from a location remote from the cabinet, the indicia providing a visual indication of an operation status of the vehicle; a light source coupled to the cabinet and positioned adjacent to the display screen, the light source configured to selectively illuminate at least a portion of at least one of the display screen and the indicia; a controller electrically coupled to the light source; and a trigger assembly communicatively coupled to the controller, the controller configured to initiate operation of the light source in response to receipt of a communication from the trigger assembly, the communication indicative of a status of the vehicle, the trigger assembly comprising a global position system module and a timer, the controller configured to determine whether data provided by the global position system module satisfies a predetermined threshold for a first predetermined time period, and wherein the controller is further configured to generate a first signal to facilitate operation of the light source upon determination by the controller that the predetermined threshold has been satisfied for the first predetermined time period.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al (US 9868389 B2) teaches that a gps device can be connected to a vehicle status indicating device.  However, the invention does not disclose the claimed thresholds and timer.
Kentley et al (US 20170120804 A1) teaches that a light pattern can be changed based upon gps data but does not disclose the claimed thresholds and timer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684